DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 06/07/2022 have been fully considered.
Claims 1-3 are pending for examination. Claims 4-6 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Donnay et al. (USPGPUB 2011/0319729 – cited in previous action) in view of Ohuo et al. (USPGPUB 2002/0036207). In regard to claim 1, Donnay discloses a sensor applicator assembly for a glucose monitoring system (at least elements 14, 122, 200, 1100, 300, 400, 2400, 2500, 2700, 3700 ,Figs. 1-164 and associated descriptions), comprising: a sensor module configured to be attachable to a human body to (on body electronics 1100 includes on body housing 122 and analyte sensor 14, Figs. 1-14 and 16-18 and associated descriptions; element 122 associated with elements 200, 300, 400, 2400, 2500, 2700, and 3700, Figs. 22-164 and associated descriptions; ISF, [0090]) measure a blood glucose level ([0088]; [0099-0100]); an applicator allowing the sensor module to be coupled and fixed to an inner portion thereof and being operable to eject the sensor module in response to a user's manipulation (elements 200, 300, 400, 2400, 2500, 2700, and 3700, Figs. 1, 4-8, 22-52, 61-65, 81-87, and 91-106 and associated descriptions), wherein the applicator and the sensor module are fitted together as a single unitary product (Figs. 4-8, 22-26, 33-44, 47-73, 81-92, 100-112, and 123-134 and associated descriptions), with the sensor module being preinstalled in the applicator (Figs. 4-8, 22-26, 33-44, 47-73, 81-92, 100-112, and 123-134 and associated descriptions), such that the applicator is operable by the user's manipulation to eject the sensor module so that the sensor module is attached to the human body (Figs. 4-8, 22-26, 33-44, 47-73, 81-92, 100-112, and 123-134 and associated descriptions), wherein the applicator is configured to have one open side (bottom sides of elements 200, 300, 400, 2400, 2500, 2700, and 3700, Figs. 1, 4-8, 22-52, 61-65, 81-87, and 91-106 and associated descriptions), wherein a protective cap is detachably coupled to the applicator to block the sensor module, preinstalled in the applicator, from being exposed externally (elements 204, 304, 404, 2504, 2704, and 3704, Figs. 4-5, 25-26, 40-44, 73-74, 91-92, and 109-110 and associated descriptions), wherein the protective cap is provided with a locking member to prevent the protective cap, coupled to the applicator, from being detached from the applicator (locking member associated with elements 204, 304, 404, 2504, 2704, and 3704, Figs. 4-5, 25-26, 40-44, 73-74, 91-92, and 109-110 and associated descriptions; [0157]).
Donnay discloses the cap and the applicator can be secured by threads, a friction fit, snap fit, a bayonet mount, an adhesive, etc. ([0157]) but does not specifically disclose does not specifically discloses a locking catch recess is provided at one side of the applicator, the locking member includes: a locking lever pivotably coupled to one side of the protective cap; and a locking catch protrusion provided on one end of the locking lever to be insertedly engaged with the locking catch recess, wherein the locking lever is elastically supported in a direction of inserting and engaging the locking catch protrusion into and with the locking catch recess, and wherein, in a state that the locking lever is pressurized by the user, the locking catch protrusion is released from engagement with the locking catch recess.
Ohuo teaches a locking mechanism (element 8, Figs. 1-2 and 6-7 and associated descriptions) for connecting an upper and lower pieces (elements 4 and 6, Figs. 1-2 and 6-7 and associated descriptions), comprises a locking catch recess is provided at one side of the upper piece (recess near element 67/68, Figs. 1-2 and associated descriptions), the locking member includes: a locking lever pivotably coupled to one side of the lower piece (elements 82/83, Figs. 1-2 and associated descriptions); and a locking catch protrusion provided on one end of the locking lever (tip portion of element 82, Figs. 1-2 and associated descriptions) to be insertedly engaged with the locking catch recess (element 82 and recess near element 67/68, Figs. 1-2 and associated descriptions),  wherein the locking lever is elastically supported in a direction of inserting and engaging the locking catch protrusion into and with the locking catch recess (elements 82/83/84, Figs. 1-2 and associated descriptions), and wherein, in a state that the locking lever is pressurized by the user, the locking catch protrusion is released from engagement with the locking catch recess (Figs. 1-2 and 6-7 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the locking mechanism (Donnay) with the locking mechanism as taught by Ohuo to yield predictable results, since both locking mechanisms are solving the same problem, i.e. securing/ connecting two elements, and one of ordinary skill in the art would have recognized that the locking mechanism as taught by Ohuo is an alternative equivalent locking mechanism for securing/ connecting two elements (see both Donnay and Ohuo) and similar locking mechanism is utilized in the medical field as well (e.g. see Wolf et al., USPN 5,810,683). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Donnay as modified by Ohuo discloses the applicator is configured to prevent the sensor module from being reinserted thereinto after having been operated once to eject the sensor module therefrom (the sensor and on body electronics may be provided as an integrated, undetachable package, which may be designed to be disposable after use, i.e., not re-used, [0110]; element 2427 which prevents element 122 from move back to the applicator, Figs. 61-65 and associated descriptions of Donnay).
In regard to claim 3, Donnay as modified by Ohuo discloses the sensor module is ejected outwardly through the open side of applicator (bottom sides of elements 200, 300, 400, 2400, 2500, 2700, and 3700, Figs. 1, 4-8, 22-52, 61-65, 81-87, and 91-106 and associated descriptions of Donnay).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16/618,360 in view of Ohuo. In regard to claim 1, claims 1 and 6-7 of ‘360 recite all the claimed limitations except in a state that the locking lever is pressurized by the user, the locking catch protrusion is released from engagement with the locking catch recess. Ohuo teaches a similar locking mechanism (see above) and in a state that the locking lever is pressurized by the user, the locking catch protrusion is released from engagement with the locking catch recess (Figs. 1-2 and 6-7 and associated descriptions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly (claims 1 and 6-7 of ‘360 ) to incorporate the pressurizing function as taught by Ohuo, since both locking mechanisms have similar structures and Ohuo teaches the pressurizing function can disconnect the two pieces. The rationale would have been to separate/ disconnect the two pieces. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s amendment and argument with respect to claim 1 filed on 06/07/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.
Applicant’s arguments, see pages 9-10 of Remarks, filed on 06/07/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The double patenting rejection of claims 1-3 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791